119 N.W.2d 145 (1963)
In re OPINION OF THE JUDGES.
No. 10064.
Supreme Court of South Dakota.
January 23, 1963.
TO HIS EXCELLENCY, ARCHIE GUBBRUD, GOVERNOR OF SOUTH DAKOTA:
In a communication dated January 22, 1963 you have requested an advisory opinion of the judges of this court as to the effect of the recently approved amendment[1] to Sections 6 and 7, Article III of the Constitution of the State of South Dakota relating to annual sessions of the legislature. The question propounded relates to the exercise and coordination of your executive powers with the legislative department of our state.
The pertinent portions of the above amendment to our constitution read as follows:
"A regular session of the legislature shall be held in each odd-numbered year and shall not exceed forty-five legislative days, excluding Sundays, holidays and legislative recess, except in cases of impeachment, and members of the legislature shall receive no other pay or perquisites except salary and mileage."
"A regular session of the legislature shall be held in each even-numbered year beginning with the year 1964 and shall not exceed thirty legislative days, excluding Sundays, holidays and legislative recess, except in cases of impeachment, and members of the legislature shall receive no other pay or perquisites except salary and mileage."
"The legislature shall meet at the seat of government on the first Tuesday after the first Monday of January at 12 o'clock m. in the year 1963 and in the year 1964 and each even-numbered year thereafter, and on the first Tuesday after the third Monday of January at 12 o'clock m. in the year 1965 and each odd-numbered year thereafter, and at no other time except as provided by this constitution."
*146 Our legislature is authorized to meet only at "regular"[2] or "extraordinary"[3] sessions. Broadly speaking, the effect of the foregoing constitutional amendment is to replace "regular" biennial[4] sessions with "regular" annual sessions. The relationship between regular sessions has not been changed. Each is separate and independent from the other in the same sense that biennial sessions were separate and independent. Therefore, one regular annual session cannot be considered as an adjourned or a so-called "split" session having connective continuity with another regular annual session.
Respectfully submitted.
          E.D. ROBERTS,
          ALEX RENTTO,
          CHARLES S. HANSON,
          FRANK BIEGELMEIER,
          FRED J. HOMEYER,
             Judges
NOTES
[1]  Proposed by Ch. 296, L.1961; Approved Nov. 6, 1962.
[2]  See Art. III, Secs. 6 and 7, S.D. Constitution.
[3]  By Art. IV, Sec. 4, the Governor may convene the legislature on "extraordinary occasions".
[4]  Art. III, Sec. 2.